IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JONATHAN PAUL JONES,                      : No. 77 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
ALLEGHENY COUNTY,                         :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.